DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6-7, 9, 11, 16-17, 19-20 objected to because of the following informalities:  
In line 1 of claim 3, it is believed the word “comprises” should be changed to --comprise--.
In line 1 of claim 6, it is believed the word “comprises” should be changed to --comprise--.
In line 3 of claim 7, it is believed the word “has” should be changed to read --have--.
In line 1 of claim 9, it is believed the word “comprises” should be changed to --comprise--.
In line 3 of claim 9, it is believed the word “linkage” should be changed to --linkages--.
In line 2 of claim 11, it is believed the word “for” should be removed.
In line 4 of claim 16, it is believed the word “the” before “vehicle” should be changed to --a--.
In line 3 of claim 17, it is believed the word “extends” should be changed to --extend--.
In line 3 of claim 19, it is believed the word “has” should be changed to read --have--.
In line 7 of claim 19, it is believed the word “has” should be changed to read --have--.
In line 3 of claim 20, it is believed the word “has” should be changed to read --have--.
In line 10 of claim 20, it is believed the word --more-- is missing before “motors”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-8 and 11-16 contain the trademark “Targa”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark is used to identify a partial convertible top covering the front row seating of a vehicle and, accordingly, the identification is indefinite.
Claim 18 recites that “decoupling the rear panel comprises pivoting the retractable top towards the retracted position”; however, in claim 17, on which claim 18 depends, the recitation of “before the retractable top is pivoted to the retracted position” is found in lines 1-2. It is unclear how the decoupling of the rear panel can include pivoting the retractable top toward the retracted position while also occurring before it is pivoted to the retracted position. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 16-18, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taubitz (US Pat 4,850,634).
Taubitz discloses a folding top for a cross country vehicle 1 having a top tarpaulin 45, or “Targa top”, overlying at least one front seat 41 of vehicle 1 and a retractable top 9 being pivotable from point 8a between a deployed position in which the fabric of the retractable top 9 is closer to the top tarpaulin 45, or “Targa top”, and overlies more the of the vehicle 1 than when in a retracted position. The retractable top 9 has a rear panel 9b which extends between the retractable top roof 9a and a rear of the vehicle 1 and two side panels 9c which extend between the retractable top roof 9a and a side of the vehicle and are removably coupled to the retractable top roof 9a by zippers 42, 42a. The rear and side panels are formed from fabric surrounding a transparent material (see Figure 1). The side panels are removably coupled to the rear panel by zipper 42, or “fastening element”, found on both the side panels and rear panel (see Col. 5, lines 15-19). The method of folding up, or “retracting”, the folding top is disclosed which includes removing the top tarpaulin 45, or “Targa top”, removing the side and rear panels 9b, 9c from the vehicle 1 and retractable roof top 9a and pivoting the retractable top frame into a retracted position (see Figures 7-8).
Claims 1 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US Pat 5,299,850).
Kaneko et al. disclose a vehicle using a convertible top having a front canvas 7, or “Targa-type top”, covering at least one front seat of  the vehicle and a retractable rear canvas 8 pivotable between a retracted and deployed position (see Figures 1-2 and 6-7); in the deployed position, the canvas of the retractable top 8 is closer to the front canvas 7, or “Targa-type top”, and covers more of the vehicle than when in the retracted position. The front canvas 7, or “Targa-type top”, is made from fabric that covers at least one front seat and a movable frame 11 coupled to the fabric and removably coupled to the vehicle by one or more locking devices 19, or “latches”, that detachably engage the vehicle (see Figure 19). The method of operation is also disclosed in which a user removes the front canvas 7 from the supporting frame 9 and the retractable rear canvas 8 is moved from the deployed position to the retracted position (see Col. 8, lines 39-66).
Allowable Subject Matter
Claims 4, 7-12 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites a vehicle top configured to be coupled to a vehicle and having a Targa-type top which overlies at least one front seat of a vehicle and a retractable top including fabric and a frame that is pivotable between a deployed position in which the fabric is closer to the Targa-type top and overlying more of the vehicle than when in a retracted position and the retracted position. A rear panel extends between the retractable top and a rear of the vehicle and two panels which extend between the retractable top and a side of the vehicle and each of the panels are removably slidably coupled to the retractable top. The prior art does not properly teach or suggest a vehicle top with a retractable top being slidably coupled to the side and rear panels while also being configured with the recited retracted position, making claim 4 allowable.
Claim 7 recites a vehicle top configured to be coupled to a vehicle and having a Targa-type top which overlies at least one front seat of a vehicle and a retractable top including fabric and a frame that is pivotable between a deployed position in which the fabric is closer to the Targa-type top and overlying more of the vehicle than when in a retracted position and the retracted position. The frame of the retractable top includes two or more linkages, each of which are comprised of two arms. The upper portion of the arm is coupled to the fabric of the retractable top and is closer to the Targa-type top when in the deployed position than in the retracted position. A lower end of each linkage is pivotably coupled to a side of the vehicle. The arms of the first linkage are disposed such that the upper portion is coupled to a front portion of the fabric and is closer than the lower portion to the Targa-type top in the deployed position and the arms of the second linkage are disposed such that the upper portion is coupled to a rear portion of the fabric and is further than the lower portion to the Targa-type top in the deployed position. The prior art does not properly teach or suggest such a configuration, making claim 7 allowable.
Claims 8-12 would be allowable because they are dependent on claim 7.
Claim 19 recites a method of retracting a vehicle top comprising a vehicle top configured to be coupled to a vehicle and having a Targa-type top which overlies at least one front seat of a vehicle and a retractable top including fabric and a frame that is pivoted between a deployed position in which the fabric is closer to the Targa-type top and overlying more of the vehicle than when in a retracted position and the retracted position. A rear panel extends between the retractable top and a rear of the vehicle and two side panels which extend between the retractable top and a side of the vehicle and each of the panels are removably coupled to the retractable top. When retracting the vehicle top, the side and rear panels are decoupled from the retractable top before pivoting the retractable top to the retracted position. The frame of the retractable top includes two or more linkages, each of which are comprised of two arms. The upper portion of the arm is coupled to the fabric of the retractable top and is closer to the Targa-type top when in the deployed position than in the retracted position. A lower end of each linkage is pivotably coupled to a side of the vehicle. The arms of the first linkage are disposed such that the upper portion is coupled to a front portion of the fabric and is closer than the lower portion to the Targa-type top in the deployed position and the arms of the second linkage are disposed such that the upper portion is coupled to a rear portion of the fabric and is further than the lower portion to the Targa-type top in the deployed position. The arms of the first and second linkages are pivoted relative to the vehicle into the retracted position. The prior art does not properly teach or suggest such a method and configuration, making claim 19 allowable.
Claim 20 would be allowable because it is dependent on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slason (US Pat 2,697,633) discloses a collapsible vehicular top frame having a front portion covering the front row seating of a vehicle and a rear portion having a retractable frame with a riser between the front and rear portions. Rouland (US Pat 5,080,428) discloses a foldable roof assembly for vehicles having a Targa top that has a covering for the front row seating of a vehicle comprised of a foldable frame and hard top panels. Moraly (FR 2745778) discloses a covering for an SUV having a front portion covering the front row seating of the vehicle and a rear retractable portion comprised of a frame and fabric. Shiromura (US Pat 6,068,326) discloses a support structure for a canvas top automobile having a canvas top with a front portion disposed over the front row of seating of the vehicle and a rear retractable portion that is pivotably retracted. Ide et al. (US Pat 6,206,450) disclose an automotive convertible top attaching construction having a front portion disposed over the front row of seating and a rear pivotable portion capable of moving between a deployed and retracted position. Essig et al. (US Pat 6,309,007) disclose a two piece hardtop for a sport utility vehicle having a front portion disposed over the front row of seating and a rear portion which is secured to the front portion by latches. Nicastri (US Pat 6,431,635) discloses a flexible hood for a convertible vehicle having a front portion disposed over the front row of seating and a rear portion pivotable to a retracted position and having multiple linkages and cross supports in its frame. Fallis, III et al. (US Pat 7,523,977) disclose a modular convertible top for a vehicle having a front portion disposed above the front row of seating and a separate rear retractable portion pivotable between a deployed and retracted position. Donohoe (US Pat 8,944,486) discloses a vehicle top having two separate fabric portions: a front portion disposed above the front row of seating and a rear portion having a rear and two side panels removably coupled to a roof portion and having windows formed from transparent material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Mon-Fri 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, S. Joseph Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612